Citation Nr: 1544657	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  08-19 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral knee disability.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.  

3.  Whether new and material evidence has been received to reopen a claim for service connection for right hip bursitis.  

4.  Entitlement to service connection for bilateral knee disability.  

5.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include depression and anxiety.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to December 2003.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Louis, Missouri, which, in pertinent part, found that new and material evidence had not been received to reopen a claim for service connection for bilateral knee, bilateral hearing loss, and right hip disabilities and denied service connection for depression and anxiety.  

The issues of service connection for bilateral knee, bilateral hearing loss, and right hip disabilities were previously denied in a November 2004 rating decision.  The Board finds that the disabilities claimed and denied in November 2004 and the current claim are the same as the Veteran has identified the same disability in each claim and identified recurrent in-service treatment as evidence of the onset of each disability.  The Board, therefore, does not construe the current claim as a claim for a "distinctly diagnosed disease" from the bilateral knee, bilateral hearing loss, and right hip disabilities adjudicated in 2004.  As such, his current claim is not a separate and distinct claim, but rather a claim to reopen his prior determination.  
See Velez v. Shinseki, 23 Vet. App. 199 (2009).   

Where the claim in question has been finally adjudicated at the RO level and not appealed, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, despite the various characterizations of the issue throughout the appeal, the Board must make an independent determination as to whether new and material evidence has been presented to reopen the claim.
The Court has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities).  Therefore, the Board construes the Veteran's claim for service connection for depression and anxiety as encompassing entitlement to service connection for an acquired psychiatric disability, to include depression and anxiety, regardless of the precise diagnosis.  The Board notes that service connection for PTSD has already been awarded and will not be considered further.  

After the Veteran showed good cause for failing to appear for hearings in August 2011 and September 2012, the claim was remanded in December 2012 in order to provide the Veteran with a hearing before the Board.  However, he failed to appear for a hearing again in November 2013 and has not attempted to demonstrate good cause.  As such, his request for a hearing before the Board is considered withdrawn.  38 C.F.R. § 20.704(d) (2014). 

The claim to reopen service connection for right hip and bilateral hearing loss disabilities, service connection for bilateral knee disability, and service connection for an acquired psychiatric disability other than PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In November 2004, service connection for bilateral knee disability was denied; no additional evidence or notice of disagreement was submitted within one year of notice of that decision.  

2.  Evidence received more than one year after the November 2004 rating decision is not cumulative or redundant of the evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for bilateral knee disability.
CONCLUSIONS OF LAW

1.  The November 2004 rating decision that denied a claim for service connection for bilateral knee disability is final.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014); 
38 C.F.R. §§ 3.104, 20.201, 20.302, 20.1103 (2014).

2.  Evidence received more than one year since the November 2004 rating decision is new and material and the claim of entitlement to service connection for bilateral knee disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

If a notice of disagreement is not received within one year of the notice of an RO decision, and no new and material evidence is received during that period, the decision will become final.  38 U.S.C.A. § 7105(b)-(c) (West 2014). 

Generally, a claim which has been finally denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. 
§ 5108.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

Service connection for bilateral knee disability was initially denied in a November 2004 rating decision on the basis that a current bilateral knee disability had not been demonstrated.  The Veteran did not submit a notice of disagreement or new evidence within one year of that rating decision.  Therefore, the decision on the claim became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that VA has a duty to consider in every case whether evidence received within one year of an RO decision is new and material so as to prevent the decision from becoming final under 38 C.F.R. § 3.156(c)).

Evidence received more than one year since the November 2004 rating decision includes a March 2006 VA examination demonstrating limited flexion and extension of each knee, complaints of bilateral knee pain, and reports of symptom onset following in-service injuries.  The VA examination is new in that it was not previously of record.  It pertains to a basis for the prior denial, namely whether the Veteran has a current, chronic bilateral knee disability related to service.  As such, the claim is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for migraine-like headache disability is reopened.


REMAND

In a June 2007 statement, the Veteran reported relevant treatment at several VA facilities, including in Jamaica Plains, Roxbury, Bedford, Togus, Syracuse, and Albany/Stratton VA facilities.  The only VA treatment records obtained during this claim are from the Syracuse VA Medical Center (VAMC) and are dated through February 2007.  The Veteran submitted two April 2011 treatment records from the Boston VAMC and there is indication in VBMS that the Veteran was hospitalized in June 2013 for psychiatric treatment at an unidentified VA facility.  

The Veteran also reported private treatment at "several" non-government hospitals, although the statement of record only lists the Cambridge City Hospital.  The Board notes that as this portion of the statement was at the end of the page, additional facilities may have been identified in the Veteran's original hand-written statement but the not transmitted in the fax.  The only private treatment of record from Cambridge City Hospital is dated in August 2003.  As such, it appears that there are outstanding VA treatment records and there may be outstanding private treatment records relevant to the claim.  The Board notes that a request for records at the identified facilities was not made following the Veteran's June 2007 statement and there is no indication that such records are unavailable.  

VA has a duty to obtain all relevant and available records of VA and private treatment.  38 U.S.C.A. § 5103A(b) (West 2014); see Massey v. Brown, 7 Vet. App. 204 (1994); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  As these records are reportedly relevant to the appeal, efforts to obtain them should be conducted following the procedures under 38 C.F.R. § 3.159 (2014).  

Additionally, under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability may be associated with military service include credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

As the evidence demonstrates current limitations of range of motion in each knee, indicative of a possible bilateral knee disability, as well as the Veteran's complaints of knee symptoms beginning during service evidence of treatment during service for each knee, and given that the Veteran has not received a VA examination to assess the nature and etiology of his bilateral knee symptomatology, the Board finds that a VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all records of ongoing VA and private treatment and provide releases authorizing VA to obtain all records of private treatment.  

If the Veteran fails to complete necessary authorizations, tell him that he may obtain and submit the records himself.

If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

2.  Obtain all outstanding VA medical records, including records from VA facilities in Jamaica Plains, Roxbury, Bedford, Togus, Syracuse, and Albany/Stratton, and associate them with the paper or virtual claims file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.
3.  Once the above development has been completed, provide the Veteran with a VA examination with a qualified physician to determine the nature and etiology of any current bilateral knee disability.    

The claims folder, including this remand and any relevant records contained in the virtual system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner is requested to list all current right and left knee disabilities, and should specifically comment as to any disability causing limited motion and pain.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current right or left knee disability had onset in service or is otherwise related to a disease or injury in service, including the documented episodes of knee treatment during service.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.
4.  Review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

5.  Consider whether any additional development, including additional VA examinations are necessary.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


